Citation Nr: 1419050	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-18 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the reduction in the Veteran's disability rating for service-connected bilateral hearing loss from 20 percent disabling to 10 percent disabling, effective March 20, 2012, was proper.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to August 1972.  

This appeal comes to the Board of Veterans' Appeals (Board) from September 2009 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran's April 2010 substantive appeal regarding entitlement to TDIU included a request for a videoconference Board hearing.  In September 2012, the Veteran submitted a timely appeal of the rating reduction regarding his bilateral hearing loss disability; he did not check any of the boxes on the form to indicate a desire for an optional Board hearing; but, the form does document a request for a "local" hearing.  The Veteran subsequently testified at a decision review officer (DRO) hearing in October 2012.  The Board notes that although the DRO hearing was requested in conjunction with the Veteran's September 2012 substantive appeal as to the reduction in rating for his bilateral hearing loss disability, the October 2012 DRO hearing addressed only the issue of entitlement to TDIU.  The Board finds no harm in this; however, as neither the Veteran nor his representative raised the rating reduction issue and they clearly indicated an understanding that the hearing was regarding the TDIU issue.  Finally, the Veteran submitted a January 2013 VA Form 9 indicating a desire to appeal the TDIU issue wherein he requested a Board hearing at the local RO.  After notification, he failed to appear for the November 2013 hearing and did not request postponement or offer a good cause explanation.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).  

The Board has not only reviewed the Veteran's physical claims file but also any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A June 2012 rating decision reduced the disability rating for the Veteran's service-connected bilateral hearing loss from 20 percent to 10 percent, effective March 20, 2012.  

2.  As of March 20, 2012, the 20 percent disability rating for the Veteran's service-connected bilateral hearing loss had been in effect for less than five years.  

3.  In May 2009, the Veteran had level IV hearing in the right ear and level VII hearing in the left ear, which results in a disability rating of 20 percent.  

4.  In March 2012, the Veteran had level II hearing in the right ear and level VII hearing in the left ear, which results in a disability rating of 10 percent.  

5.  The Veteran has exceptional patterns of hearing impairment in his left ear.  


CONCLUSION OF LAW

The criteria for reduction in disability rating from 20 percent to 10 percent for bilateral hearing loss have been met as of March 20, 2012.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C .F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.21, 4.85, Diagnostic Code 6100, 4.86 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

A rating reduction generally requires compliance with particular notification procedures under the law that require that specific notice be given to the appellant before the adjudication takes place.  See 38 C.F.R. § 3.105(e), (i) (2013).  However, because the reduction from 20 percent to 10 percent disability rating for service-connected bilateral hearing loss did not lower the Veteran's overall combined disability evaluation or result in discontinuance of compensation, these notification procedures do not apply in this case.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, VA treatment records, and private treatment records.  The Board finds that the VA examinations obtained in this case are adequate as the examination reports contain a description of the disability at issue including the Veteran's history.  The examiners considered the available pertinent evidence of record, provided a rationale for any opinion rendered, and provided sufficient information to address the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).  


II.  Rating Reduction - Bilateral Hearing Loss

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, a final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e).  

In this case, however, the reduction in rating of the service-connected bilateral hearing loss from 20 percent to 10 percent disabling, effective March 20, 2012, did not result in a reduction in the amount of compensation payable to the Veteran because his overall disability rating of 80 percent, effective from February 16, 2011, was not lowered.  As such, 38 C.F.R. § 3.105(e) does not apply.  See VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) does not apply); see also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007).  Thus, the Board will now turn to the question of whether the rating reduction was proper.  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344 (2013); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the 20 percent rating for the Veteran's service-connected bilateral hearing loss was in effect for less than five years at the time of reduction (February 24, 2009 - March 20, 2012).  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply.  Rather, as regards disability ratings in effect for less than five years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c). 

Nevertheless, prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

It is essential both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.  Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  

The Board further notes that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from level I for essentially normal hearing acuity through level XI for profound deafness.  

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI, see 38 C.F.R. § 4.85 (2013), presents 9 categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of level "V" and the poorer ear had a numeric designation of level "VII", the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

Regulations also provide that in cases involving exceptional patterns of hearing impairment, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Each ear will be evaluated separately.  Id.  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral, which shall then be elevated to the next higher Roman numeral.  Id.  

In considering the evidence of record under the laws and records as discussed herein, the Board concludes that there is sufficient evidence to reduce the rating for service-connected bilateral hearing loss from 20 to 10 percent, effective from March 20, 2012.  See 38 C.F.R.§ 4.85, Diagnostic Code 6100.  

Historically, in a July 2009 rating decision, the Veteran was granted service connection for bilateral hearing loss and assigned an initial 20 percent disability rating, effective February 24, 2009.  The 20 percent rating was based on the findings from a May 2009 VA audiology examination.  At that examination, the Veteran reported an inability to hear well, especially in his left ear.  At the time he was not currently receiving treatment for the condition, but had recently been fitted with bilateral hearing aids.  Functional impairment upon the Veteran's usually occupation and daily activity included an inability to hear well in various situations.  Audiometric testing revealed bilateral hearing loss, with puretone threshold averages of 62.5 decibels in the right ear and 77.5 decibels in the left ear, including an exceptional pattern of hearing loss in the left ear requiring application of 38 C.F.R. § 4.86(a).  Speech recognition scores were 76 percent in both ears.  

In light of the May 2009 VA examination, the RO assigned an initial 20 percent rating for bilateral hearing loss, effective February 24, 2009, based upon level IV hearing in the right ear and level VII hearing in the left ear.  See 38 C.F.R. §§ 4.85, 4.86.  

The Veteran was afforded a subsequent VA audiology examination in March 2011.  The examiner reviewed the claims file and medical records and noted the Veteran's chief complaint of hearing difficulty.  Audiometric testing revealed puretone threshold averages of 62.5 decibels in the right ear and 81.25 decibels in the left ear.  Speech recognition scores were 84 percent in the right ear and 72 percent in the left ear.  The examiner noted that the Veteran's "hearing loss alone should not significantly affect his vocational potential or limit participate in most work activities and that employment would be more than feasible in a loosely supervised situation requiring little interaction with the public."  

In a February 2012 deferred rating decision, the RO noted that the March 2011 audiology examination indicated that the Veteran's hearing loss may have improved; however the examination was found to be inadequate by the RO because the findings did not include results of a Modified Performance Intensity Test (appropriate when speech discrimination scores are 92 percent or less) or a Stenger Test (used for detecting simulation of unilateral hearing loss).  

The most recent VA audiology examination of record took place in March 2012.  
At that time, audiometric testing revealed puretone threshold averages of 68.75 decibels in the right ear and 82.5 decibels in the left ear, including an exceptional pattern of hearing loss in the left ear requiring application of 38 C.F.R. § 4.86(a).  Speech recognition scores were 92 percent in the right ear and 88 percent in the left ear.  While the examination report does not document explicitly that a Modified Performance Intensity Test or Stenger Test was completed as requested by the RO, the Board nevertheless finds the examination adequate.  The Board notes that a Stenger test is used to detect when an individual is simulating unilateral hearing loss, and therefore, it would not be dispositive as to the Veteran's current bilateral hearing loss.  Further, and most importantly, the examiner clearly noted that the Veteran's puretone test results were valid and his speech discrimination scores were appropriate.  Moreover, the examiner's lack of review of the claims file is not a reason to find the examination inadequate because the purpose of the examination was to document the current severity of the Veteran's bilateral hearing loss; therefore, the Board finds that the Veteran has not been prejudiced by the examiner's lack of review of the claims file.  See Nieves-Rodriguez, 22 Vet. App. 295, 301 (2008); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (review of claims file not required where it would not change objective and dispositive findings made during medical examination).  Finally, the examiner also inquired regarding the functional impact of the Veteran's bilateral hearing loss, at which time the Veteran reported that he hears "pretty well" with his VA hearing aids, but without them he does not hear well at all.  

Based on the March 2012 VA examination, the RO issued a June 2012 rating decision which reduced the disability rating for the Veteran's service-connected bilateral hearing loss from 20 percent to 10 percent, effective March 20, 2012, based upon level II hearing in the right ear and level VII hearing in the left ear.  38 U.S.C.A. §§ 4.85, 4.86.  

The March 2012 examiner elicited information from the Veteran concerning the functional effects of his bilateral hearing loss disability.  See 38 C.F.R. §§ 4.1, 4.2, 4.10; see also Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Even if the examiner's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  See Martinak, 21 Vet. App. 447.  While the Board notes the Veteran has asserted that the March 2012 examination was "inadequate at best", he has not asserted any specific deficiency in the examination.  Therefore, the Board finds that the March 2012 examination was adequate for rating purposes, including in its discussion of functional impact of the Veteran's bilateral hearing loss as contemplated by Martinak and directed by 38 C.F.R. § 4.10.  

In considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to restoration of his 20 percent disability rating for service-connected bilateral hearing loss.  The Board has considered the Veteran's position that his hearing has not improved; however, disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann, 3 Vet. App. at 349.  Here, the evidence shows that the Veteran was entitled to a 20 percent disability rating for his bilateral hearing loss, but not greater, until March 2012, at which time his entitlement decreased to 10 percent based on the application of puretone threshold averages and speech recognition scores to Table VII under Diagnostic Code 6100.  38 C.F.R. §§ 4.85, 4.86.  There are no more recent audiologic testing results of record indicating further improvement or worsening of the Veteran's bilateral hearing loss disability.  

As a preponderance of the evidence supports a finding that the reduction in rating from 20 percent to 10 percent for service-connected bilateral hearing loss, effective March 20, 2012, was proper, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Reduction of disability rating for service-connected bilateral hearing loss from 20 percent to 10 percent, effective March 20, 2012, was proper and restoration of the previous 20 percent rating is denied.  


REMAND

Regarding the request for a total disability evaluation based upon individual unemployability, the record reflects that in June 2011, the Veteran submitted a VA Form 28-1900, Application for Vocational Rehabilitation.  It is unclear whether the Veteran participated in Vocational Rehabilitation as a result of this application.  Nonetheless, the Board finds that the Veteran's VA Vocational Rehabilitation records, if any, would be useful in adjudicating the issue on appeal.  The Court has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may indicate which disability or disabilities, service-connected or otherwise, negatively affected his employability.  38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate repository and attempt to obtain all VA Vocational Rehabilitation records, if any, for the Veteran, pursuant to his June 2011 claim for Vocational Rehabilitation.  Document all efforts to obtain such records and associate all received records, if any, with the claims file.  

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case (SSOC) and afford the Veteran and his representative an opportunity to respond before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


